In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
VICTORIA L. JONES, as Personal *
Representative of the Estate of *                    No. 12-653V
WILLIAM R. JONES,               *                    Special Master Christian J. Moran
                                *
                   Petitioner,  *
v.                              *                    Filed: July 17, 2014
                                *
SECRETARY OF HEALTH             *                    Attorneys’ fees and costs; award
AND HUMAN SERVICES,             *                    in the amount to which
                                *                    respondent does not object.
                   Respondent.  *
*********************

John R. Howie, Howie Law, P.C., Dallas, TX, for Petitioner;
Gordon Shemin, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On July 16, 2014, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application to respondent for $37,377.78 in attorneys’
fees and costs. Respondent found petitioner’s application to be reasonable.
Accordingly, the Court awards this amount.

       On September 28, 2012, William Jones filed a petition for compensation
alleging that the influenza vaccine, which he received on October 19, 2011, caused
him to suffer Guillain-Barre Syndrome. On January 6, 2013, William Jones passed
away, and his wife, Victoria L. Jones, was substituted as the petitioner in this case.
Ms. Jones received compensation based upon the parties’ stipulation. Decision,

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
issued June 12, 2014. Because petitioner received compensation, she is entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $37,377.78 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

           A lump sum of $37,377.78 in the form of a check made payable to
           petitioner and petitioner’s attorney, John R. Howie, for attorneys’
           fees and other litigation costs available under 42 U.S.C. § 300aa-
           15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2